
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10(L)(1)



RETENTION AGREEMENT


        This RETENTION AGREEMENT (the "Agreement") dated as of March 20, 2003,
as amended, sets forth the mutual and binding understanding of the undersigned
regarding the special retention incentives intended to be afforded to Glenn A.
Forbes (the "Executive") by Playtex Products, Inc. (Playtex and its subsidiaries
together called the "Company") in order to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a "Change of Control".

1.    Definitions:

        The terms "Cause", "Change of Control "and "Good Reason" are defined in
Exhibit I.

2.    Severance Upon Termination Prior To A Change Of Control:

A.Termination By The Company Without Cause:

If the Executive's employment is terminated by the Company during the Term
without "Cause" but prior to the occurrence of a Change of Control, the
Executive shall be entitled to receive an amount equal to two years' salary in
effect at the time of the termination, plus two years' bonus (equal to the
highest annual bonus paid or payable to the Executive in respect of the three
most recent fiscal years ended prior to the date of the Executive's termination
of employment (the "Highest Annual Bonus") both payable in cash within 30 days
of the date of Termination. Such payouts shall not be reduced or subject to
set-offs whether or not Executive obtains other employment.

Such severance payments shall be in lieu of any severance payments otherwise
payable under the Company Severance Plan or any other plan or arrangement of the
Company concerning the Executive's termination of employment, but without
prejudice to the Executive's other rights, if any, to other compensation under
the Company's other plans and arrangements.

B.Termination By The Company For Cause, By The Executive Voluntarily, or By
Reason Of Death Or Disability (As Defined In Company's Long Term Disability
Policy) Of Executive or:

The Executive shall be entitled to the severance compensation set forth in the
Company's Severance Plan and any other arrangement to which the Executive is
party and which is applicable to such termination of employment, if any, but
shall not be entitled to any supplemental or enhanced severance benefits
hereunder.

--------------------------------------------------------------------------------



3.    Severance Upon Termination Following A Change Of Control:

For purposes of this Agreement, the Company's termination of the Executive's
employment without Cause within three months prior to the occurrence of a Change
of Control shall be treated as a termination following a Change of Control.

A.Termination Within Three Years Following a Change of Control (i) By The
Company Without Cause, Or (ii) By The Executive For "Good Reason":

        (i)    The Company shall pay the Executive an amount (the "Special
Termination Amount") equal to (a) one times the Executive's annual base salary
at the time of the Change of Control or at the time of termination (whichever is
higher) plus (b) one times the amount of one year's bonus equal to the highest
annual bonus paid or payable to the Executive in respect of the three most
recent fiscal years ended prior to the date of the Executive's termination of
employment ("Highest Annual Bonus"), payable within 30 days after the date of
termination.

        (ii)  Subject to, and expressly conditioned upon, the Executive's
continued compliance with the Non-Competition and Confidentiality Agreement
attached hereto as Exhibit II and incorporated herein by reference, the Company
shall pay the Executive an amount (the "Non-Competition and Confidentiality
Amount") equal to (a) one times Executive's annual salary at the time of the
Change of Control or at the time of termination (whichever is higher) and
(b) one times the Highest Annual Bonus, payable within 30 days after the date of
termination.

        (iii)  The Company shall pay to the Executive in a lump sum in cash
within 30 days after the date of termination an amount equal to the sum of
(a) the Executive's annual base salary through the date of termination to the
extent not theretofore paid, (b) a pro rata portion of the Highest Annual Bonus
based upon the percentage of the Company's fiscal year that shall have elapsed
through the date of termination, (c) a pro rata contribution to the Company's
Profit-Sharing and Deferred Benefit Equalization Plan with respect to the
Executive (with no duplication of benefits) for the current fiscal year, and
(d) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid.

        (iv)  For the twenty-four month period following the date of
termination, the Company shall (a) continue medical, welfare and fringe benefits
to the Executive and/or the Executive's family at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies of the Company (as in at the time of the Change of
Control; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare and fringe
benefits under another employer provided plan, the medical and other welfare and
fringe benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility,

2

--------------------------------------------------------------------------------

and (b) make equivalent payments to Executive equal to the payments which would
have been made under the Playtex Profit-Sharing Plan and Deferred Benefits
Equalization Plan with respect to the Executive, payable when such payments are
made under the respective Plans.

The severance payments and benefits provided hereunder shall be in lieu of any
severance payments otherwise payable under the Company's Severance Plan or any
other plan or arrangement of the Company in respect of the Executive's
termination of employment, but without prejudice to the Executive's other
rights, if any, to other compensation under the Company's other plans and
arrangements.

B.Termination (i) By The Company For Cause, (ii) By The Executive Without Good
Reason, (iii) Death or Disability, Or (iv) For Any Reason After The Third
Anniversary Of A Change of Control:

Executive shall be entitled to the severance compensation set forth in the
Company's Severance Plan or any other plan or arrangement to which the Executive
is a party and which is applicable to such termination of employment, if any,
but shall not be entitled to any supplemental or enhanced severance benefits
hereunder.

4.    Special Payments Upon The Occurrence Of A Change of Control:

The Company shall pay the Executive a special bonus (the "Special Bonus") in
cash equal to the Highest Annual Bonus within 30 days following the consummation
of the Change of Control.

The Executive's accounts under the Playtex Products Profit-Sharing Retirement
Plan and Deferred Benefit Equalization Plan shall become fully vested as of
immediately prior to the consummation of the Change of Control.

The Executive's outstanding stock options granted under the 1994 Playtex Stock
Option Plan shall become fully vested as of immediately prior to the
consummation of the Change of Control, provided, however, that such stock
options shall not vest on an accelerated basis if such acceleration is the only
factor which would prevent use of the pooling method of accounting in connection
with the Change in Control in which event, the unvested options must be
exchanged for common stock of the acquirer of equal value.

5.    Certain Restrictions On Payment Of Compensation And Benefits:

Notwithstanding any other provision of this Agreement to the contrary, if the
Company or the Executive determines (on the basis of advice from the Company's
independent public accountants) that part or all of the consideration,
compensation or benefits to be paid to Executive under this Agreement or any
other arrangement, plan or policy constitutes a "parachute payment" under
section 280G(b)(2) of the Internal Revenue Code of 1986, as amended ("Code"),
then the amounts constituting a "parachute payment" which would otherwise be
payable to

3

--------------------------------------------------------------------------------

or for the benefit of Executive shall be reduced to the extent necessary so that
the reduced payments do not constitute a "parachute payment".

6.    No Mitigation Or Setoffs:

The Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under this
Agreement and, except as provided in Section 3(A)(iii)(a) (relating to
continuation of medical, welfare and fringe benefits), such amounts shall not be
reduced or subject to setoffs (whether or not the Executive obtains other
employment).

7.    Confidential Information:

During the term of Executive's employment by the Company, Executive shall keep
secret and retain in strictest confidence, and shall not use for the benefit of
himself or others except in connection with the business and affairs of the
Company, all confidential matters of the Company and its affiliates, including,
without limitation, trade "know-how", secrets, consultant contracts, customer
lists, subscription lists, details of consultant contracts, pricing policies,
operational methods, marketing plans or strategies, product development
techniques or plans, business acquisition plans, new personnel acquisition
plans, methods of manufacture, technical processes, designs and design projects,
inventions and research projects and other business affairs of the Company and
its affiliates learned by Executive heretofore or hereafter, and shall not
disclose them to anyone outside of the Company and its affiliates, either during
or after employment by the Company or any of its affiliates, except (i) as
required in the course of performing duties hereunder, (ii) with the Company's
express written consent, (iii) if such information is or becomes generally known
by the public other than as a result of a breach hereof or (iv) as required by
law or judicial or administrative process.

8.    Miscellaneous:

A.Withholding:

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

B.Governing Law/Amendment:

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut, without reference to the principles of conflict of
laws. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

C.Enforceability:

The Company agrees to pay all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome) by the
Company or the Executive or others of the enforceability of any provision of
this Agreement, including the amount of any payment, plus interest on any
delayed payment.

4

--------------------------------------------------------------------------------

D.Waiver:

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision. The Executive's or
the Company's failure to insist upon strict compliance with any provision or the
failure to assert any right shall not be deemed to be a waiver of such provision
or right.

E.Counterparts; Binding Effect:

This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which taken together shall constitute one and the same
agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    PLAYTEX PRODUCTS, INC.
/s/  GLENN A. FORBES      

--------------------------------------------------------------------------------

Glenn A. Forbes
Executive Vice President and
Chief Financial Officer
 
By:
/s/  MICHAEL R. GALLAGHER      

--------------------------------------------------------------------------------

Michael R. Gallagher
Chief Executive Officer


5

--------------------------------------------------------------------------------


EXHIBIT I



CERTAIN DEFINED TERMS


        "Cause" shall mean (i) repeated violations by the Executive of the
Executive's duties to the Company (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive's part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such violations and (ii) the Executive's conviction of a
felony involving the assets or business of the Company or its affiliates.

        "Change of Control" shall mean the occurrence of any of the following:
(i) any "person" or "group" (as such terms are used in Sections 13(d) and 14
(d) of the Exchange Act), is or becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the voting stock
of the Company, (ii) the sale, lease, transfer, conveyance or other disposition,
in one or a series of related transactions, of all or substantially all of the
assets of the Company to any "person" or "group" (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than to any party or
parties to the Stock Purchase Agreement or their respective affiliates or
(iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company (the
"Board") (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of all the Directors or a majority of the Directors on either
the "Purchaser Nominating Committee" or the "Non-Purchaser Nominating Committee"
as such terms are defined by the Stock Purchase Agreement, in each case who were
either directors at the beginning of such period or were previously so elected
or nominated) cease for any reason to constitute a majority of the Board then in
office.

        "Good Reason" shall mean any substantial diminution in the Executive's
title, duties, status, reporting relationship, authority, or responsibilities, a
reduction in the aggregate compensation and benefits provided to the Executive
by the Company and its affiliates from those earned by the Executive at the time
of the Change of Control, or a requirement that the Executive's principal place
of employment be relocated more than 35 miles from his principal place of
employment prior to the occurrence of a Change of Control, which diminution,
reduction or relocation is not remedied in a reasonable period of time after
receipt of written notice from the Executive specifying such events.

--------------------------------------------------------------------------------


EXHIBIT II



NON-COMPETITION AND CONFIDENTIALITY AGREEMENT


        This Non-Competition and Confidentiality Agreement is being entered in
connection with, and shall be deemed to form a part of, the Retention Agreement
dated as of March 20, 2003, between Playtex Products, Inc. and Glenn A. Forbes
(the "Retention Agreement"). Capitalized terms used herein without definition
have the respective meanings specified in the Retention Agreement.

        I.    Executive acknowledges and agrees that the principal businesses of
the Company are the production and sale of feminine hygiene and infant and sun
care products (collectively, the "Company Business"); (ii) he is one of the
limited number of persons who has developed such business; (iii) the Company
Business is national and international in scope; and (iv) his work for the
Company has brought him and will continue to bring him into close contact with
many confidential affairs not readily available to the public. Accordingly, to
preserve the value of the Company in connection with any Change of Control, the
Executive covenants and agrees that:

        A.    Non-Competition.    During the term of Executive's employment by
the Company or any of its affiliates and for a period of two (2) years following
the termination of the Executive's employment under the circumstances described
in Section 3(A)(I) of the Retention Agreement (relating to specified
terminations following a Change of Control) (the "Restricted Period"), Executive
shall not in the United States of America or in any foreign country, directly or
indirectly, (i) engage in the Company Business for his own account; (ii) enter
the employ of, or render any services to, any person engaged in such activities;
or (iii) become interested in any person engaged in the Company Business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, employee, trustee, consultant or in any other
relationship or capacity; provided, however, that Executive may own, directly,
or indirectly, solely as an investment, securities of any person which are
traded on any national securities exchange if Executive (a) is not a controlling
person of, or a member of a group which controls, such person or (b) does not,
directly or indirectly, own 1% or more of any class of securities of such
person.

        B.    Confidential Information.    During the term of Executive's
employment by the Company or any of its affiliates and thereafter, Executive
shall keep secret and retain in strictest confidence, and shall not use for the
benefit of himself or others except in connection with the business and affairs
of the Company, all confidential matters of the Company and its affiliates,
including, without limitation, trade "know-how", secrets, consultant contracts,
customer lists, subscription lists, details of consultant contracts, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, new personnel
acquisition plans, financial information, methods of manufacture, technical
processes, designs and

--------------------------------------------------------------------------------

design projects, inventions and research projects and other business affairs of
the Company and its affiliates learned by Executive heretofore or hereafter, and
shall not disclose them to anyone outside of the Company and its affiliates,
either during or after employment by the Company or any of its affiliates,
except (I) as required in the course of performing duties hereunder, (ii) with
the Company's express written consent, (iii) if such information is or becomes
generally known by the public other than as a result of a breach hereof or of a
similar Non-Competition and Confidentiality Agreement, or (iv) as required by
law or judicial or administrative process.

        C.    Property of the Company.    All memoranda, notes, lists, records
and other documents (and all copies thereof) made or compiled by Executive or
made available to Executive concerning the business of the Company or any of its
affiliates shall be the Company's property and shall be delivered to the Company
promptly upon the termination of Executive's employment with the Company or any
of its affiliates or at any other time on request. .

        II.    Rights and Remedies Upon Breach.    If Executive breaches, or
threatens to commit a breach of, any of the provisions of Paragraph I (the
"Restrictive Covenants"), the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity:

        A.    Specific Performance.    The right and remedy to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company.

        B.    Accounting.    The right and remedy to require Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments or other benefits (collectively, "Benefits") derived or
received by Executive as the result of any transactions constituting a breach of
any of the Restrictive Covenants, and Executive shall account for and pay over
such Benefits to the Company.

        C.    The right to discontinue the payment of any amounts owing under
the Retention Agreement specifically including, without limitation, the
Non-Competition and Confidentiality Amount.

        III.  Severability of Covenants.    If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.

        IV.  Blue-Pencilling.    If any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced.

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(L)(1)



RETENTION AGREEMENT

EXHIBIT I



CERTAIN DEFINED TERMS

EXHIBIT II



NON-COMPETITION AND CONFIDENTIALITY AGREEMENT
